UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6861



HAMILTON COZART, JR., a/k/a Edwin Barfield,

                                                Plaintiff - Appellant,

          versus


BURT WEBB; JAMES SANDERSON,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (CA-04-213-5-FL)


Submitted:   August 12, 2004                 Decided:   August 19, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hamilton Cozart, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Hamilton Cozart, Jr., appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint as time-barred.

We   have    reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      See Cozart v. Webb, No. CA-04-213-5-FL (E.D.N.C. Apr. 27,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 2 -